DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Application(s) 15/219,262 and 15/985,634.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Response to Arguments
Applicant's arguments filed 18 NOVEMBER 2021 have been fully considered but they are not persuasive. On pages 7-9 of Applicant's remarks, Applicant argues (regarding at least claim 1) that the prior art combination of Belani (US 2012/0089455), Traasdahl (US 2013/0124309), Shah (US 2015/0235275), and Ayoub (US 2013/0185750) does not disclose all the claimed limitations.  Specifically, Applicant argues that the combination of references does not teach or disclose receiving the data indicative of the event of the consumer from the second client device instead of from the first device of the consumer.  The Examiner respectfully disagrees.  As was shown in the previous rejection, Traasdahl was cited as disclosing (among other things) data received from a second client device instead of from a first device of a consumer (see Traasdahl; tracking based on data obtained from specific device, i.e. such as second device instead of from a first device; page 7, paragraph 46), and determining that the second client device belongs to a consumer (see Traasdahl; with multiple devices that can be determined to belong to a particular consumer; Fig. 1, and page 4, paragraph 25, and page 6, paragraph 38, page 8, paragraph 56).  Here, Traasdahl discloses that the system can obtain information related to device identification from specific devices (i.e. a second instead of a first, and vice versa) based on usage of the device and can then utilize that information in order to determine users that are associated with them (wherein a same user can be associated with different devices or different users can be .  
On page 8 of Applicants remarks, Applicant additionally argues that Ayoub’s disclosing of “information received from user/device that does not indicate the expected response,” does not equate to “receiving data indicative of an event of the consumer from a second client device instead of from the first device of the consumer”.  The Examiner respectfully disagrees with this assertion, as Ayoub was not explicitly cited as disclosing limitations related to “receiving data indicative of an event of the consumer from a second client device instead of from the first device of the consumer”.  As was shown in the previous rejection, the prior art combination of Belani in view of Traasdahl and Shah did not explicitly disclose advertising content is delivered with an expectation to receive a message related to the advertising content from a first device of a 
Any of Applicant's additional arguments not specifically addressed are considered moot in view of the Examiners response provided above and/or the references/citations used in the current office action below.

Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belani et al., US 2012/0089455 in view of Traasdahl et al., US 2013/0124309 and further in view of Shah et al., US 2015/0235275 and Ayoub, US 2013/0185750.

Regarding claim 1, Belani discloses a method comprising: 
generating an advertising campaign (advertisement campaign with parameters can be generated; page 4, paragraph 45, and Fig. 4, element 402); 

causing an item of advertising content to be delivered to a first device of a consumer in the pool of consumers (delivery of the advertisement to specific user(s) based on the criteria, i.e. users from the determined target pool; page 4, paragraph 48, and Fig. 4, element 404, and wherein with at least a first client device; page 3, paragraph 32, and Fig. 1, element 110), wherein an identity of a consumer is noted using a consumer ID (identifier for a particular user, i.e. consumer; page 4, paragraphs 42 and 46, and page 6, paragraph 61); 
receiving data indicative of an event of the consumer from a device (system can receive data about responses and/or other user actions related to the advertisement; pages 4-5, paragraphs 49-50, and Fig. 4, element 406); 
correlating the event to the advertising campaign (processing, i.e. correlating, the received data in relation to the advertising campaign; page 5, paragraph 56, and Fig. 4, element 408); and 
adjusting the advertising campaign before a conclusion of the advertising campaign based on the correlation of the event to the advertising campaign (modifying the advertising campaign based on the results, in real-time; page 5, paragraph 57, and Fig. 4, element 410, and note that the campaign has a specific duration of time to run, i.e. modified before conclusion; page 4, paragraph 45).  
While Belani does disclose receiving data indicative of an event of the consumer from a device (system can receive data about responses and/or other user actions 
advertising content is delivered with an expectation to receive a message related to the advertising content from a first device of a consumer, wherein an identity is masked;
data received from a second client device instead of from a first device of a consumer;
determining that the second client device belongs to a consumer based on receiving the data from the second client device instead of from the first device of a consumer; and
associating the second client device using a consumer ID.
In a related art, Traasdahl does disclose a graph of data (graph of user data as it related to devices used by the user; Fig. 1, and page 3, paragraph 21, and page 6, paragraph 38);
an identity is masked (can be anonymized, i.e. masked; page 2, paragraph 8);
data received from a second client device instead of from a first device of a consumer (tracking based on data obtained from specific device, i.e. such as second device instead of from a first device; page 7, paragraph 46);
determining that the second client device belongs to a consumer (with multiple devices that can be determined to belong to a particular consumer; Fig. 1, and page 4, paragraph 25, and page 6, paragraph 38, page 8, paragraph 56), based on receiving the data from the second client device instead of from the first device of a consumer 
associating the second client device (associating particular devices with users; Fig. 1, and page 4, paragraph 25, and page 6, paragraph 38, page 8, paragraph 56); and
adjusting an advertising campaign (can update, modify, or optimize a campaign; page 9, paragraph 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Belani and Traasdahl by allowing a data graph of information to be utilized for advertisement purposes, in order to provide an improved system and method for allowing advertisers and/or companies to track the activities of users across multiple devices and target and/or orchestrate advertisements ( e.g., ads) to the same user on multiple devices or across multiple browsers/applications (Traasdahl; page 1, paragraph 5).
Belani in view of Traasdahl does not explicitly disclose advertising content is delivered with an expectation to receive a message related to the advertising content from a first device of a consumer; and
associating a second client device using a consumer ID.
In a related art, Shah does disclose an identity is masked (data may be anonymized; page 6, paragraph 72);
determining that the second client device belongs to a consumer, and associating the second client device using a consumer ID (based on activity information, can associate devices as belonging to a set of users, including multiple devices 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Belani, Traasdahl, and Shah by allowing multiple devices to be associated with specific user identifiers, in order to provide an improved system and method for efficiently and reliably identifying, targeting, and analyzing users and associated user data (Shah; page 1, paragraph 4).
Belani in view of Traasdahl and Shah does not explicitly disclose advertising content is delivered with an expectation to receive a message related to the advertising content from a first device of a consumer.
In a related art, Ayoub does disclose advertising content is delivered with an expectation to receive a message related to the advertising content from a first device of a consumer (targeted content sent to a specific user associated with a subscriber device; page 1, paragraph 19, and page 7, paragraph 56, and wherein the content is sent with an expected response to be received from the user/device; page 2, paragraph 22, and page 7, paragraph 59, and page 10, paragraph 77); and
data received from a device instead of expected data (information received from user/device that does not indicate the expected response; page 7, paragraph 59, and page 10, paragraph 77, and page 13, paragraph 89).


Regarding claim 2, Belani in view of Traasdahl, Shah, and Ayoub discloses generating the advertising campaign includes estimating a certainty of reaching a desired audience (Belani; based on estimates related to reaching particular users; page 7, paragraph 73, and Traasdahl; related to reach; page 9, paragraph 61), wherein the advertising campaign is adjusted based on an actual performance measured against the estimated certainty of reaching the desired audience (Traasdahl; improving reach based on graph and modification of campaign; page 9, paragraph 61, and Belani; analyzing the effectiveness of reach; page 4, paragraph 47, and page 5, paragraph 51, and modification based on results; page 5, paragraphs 56-57).

Regarding claim 3, Belani in view of Traasdahl, Shah, and Ayoub discloses the actual performance includes the event of the consumer (Belani; effectiveness based on responses/actions; page 5, paragraphs 50-51 and 56).

9, Belani in view of Traasdahl, Shah, and Ayoub discloses the second client device is determined to belong to the consumer based on a deterministic data of the consumer (Traasdahl; with multiple devices that can be determined to belong to a particular consumer based on determined information for the user; Fig. 1, and page 4, paragraph 25, and page 6, paragraph 38, page 8, paragraph 56).

Regarding claim 10, Belani in view of Traasdahl, Shah, and Ayoub discloses the second client device is determined to belong to the consumer based on a probabilistic inference using one or more attributes of the consumer (Traasdahl; with multiple devices that can be determined to belong to a particular consumer based on determined information about the user, i.e. attributes; Fig. 1, and page 4, paragraph 25, and page 6, paragraph 38, page 8, paragraph 56, and utilizing inference; page 4, paragraph 28, and Belani; with statistical methods; page 6, paragraph 68, and page 8, paragraph 85, and Shah; with statistical techniques; page 3, paragraphs 32 and 37).

Regarding claim 12, Belani in view of Traasdahl, Shah, and Ayoub discloses the advertising campaign is adjusted based on advertisement exposure to the pool of consumers (Traasdahl; adjustments based on impression histories/audience records; page 9, paragraph 61, and pages 9-10, paragraph 64, and page 10, paragraphs 66 and 69).

13, Belani in view of Traasdahl, Shah, and Ayoub discloses the advertising campaign is adjusted substantially in real-time (Belani; adapting in real-time; page 2, paragraph 25, and page 4, paragraph 44, and page 5, paragraph 57).

Regarding claim 14, Belani in view of Traasdahl, Shah, and Ayoub discloses the advertising campaign is adjusted based on a lift analysis (Belani; adapting based on lift score/analysis; page 8, paragraph 86).

Regarding claim 15, Belani in view of Traasdahl, Shah, and Ayoub discloses the advertising campaign is adjusted based on advertisement exposure data and consumer behavior (Traasdahl; adjustments based on impression histories/audience records as well as behavior information; page 9, paragraph 61, and pages 9-10, paragraph 64, and page 10, paragraphs 65, 66, and 69).

Claim 16, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a memory (Belani; with memory; page 3, paragraph 30), and one or more processors coupled to the memory (Belani; including at least a processor; page 3, paragraph 30), the one or more processors being configured to execute instructions to cause the system to perform operations (Belani; processor executable instructions; page 3, paragraph 36).

17, Belani in view of Traasdahl, Shah, and Ayoub discloses the event includes an offline event (Belani; user engagement or dwell time with the advertisement; page 5, paragraph 50, and system can also utilize offline purchase data; page 4, paragraph 46).

Regarding claim 18, Belani in view of Traasdahl, Shah, and Ayoub discloses the event includes a purchase (Belani; purchases; page 1, paragraph 10, and page 2, paragraph 27, and page 4, paragraph 46).

Claim 19, which discloses a non-transitory computer-readable storage media, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 16.  The following additional limitations are also disclosed: 
a non-transitory computer-readable storage media (Belani; with computer-readable media; page 10, paragraph 102, and Traasdahl; with computer-readable medium; page 12, paragraph 84).

Regarding claim 20, Belani in view of Traasdahl, Shah, and Ayoub discloses wherein correlating the event to the advertising campaign includes determining that the item of advertising content and the event are related (Belani; system can determine/recognize responses/data are related to a campaign; page 6, paragraph 61).

Claims 4, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Belani et al., US 2012/0089455 in view of Traasdahl et al., US 2013/0124309, .

Regarding claim 4, Belani in view of Traasdahl, Shah, and Ayoub discloses all the claimed limitations of claim 2, as well as adjusting the advertising campaign before the conclusion of the advertising campaign based on the correlation of the event to the advertising campaign (Belani; modifying the advertising campaign based on the results, in real-time; page 5, paragraph 57, and Fig. 4, element 410, and note that the campaign has a specific duration of time to run, i.e. modified before conclusion; page 4, paragraph 45), and machine learning (Shah; machine learning algorithm; page 7, paragraph 81).  
Belani in view of Traasdahl, Shah, and Ayoub does not explicitly disclose implementing a machine learning process to improve the estimated certainty of reaching the desired audience. 
In a related art, Horvitz does disclose implementing a machine learning process to improve the estimated certainty of reaching the desired audience (with use of machine learning for improvement to estimates/effectiveness; page 3, paragraphs 27-28, and page 5, paragraphs 44-46 and 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Belani, Traasdahl, Shah, Ayoub, and Horvitz by allowing machine learning techniques to be implemented for better advertisement reach, in order to provide an improved system and method for more effectively serving advertisements by utilizing multi-step ad campaigns (Horvitz; page 1, paragraphs 1-2).

Regarding claim 6, Belani in view of Traasdahl, Shah, and Ayoub discloses all the claimed limitations of claim 1, as well as the first device (Belani; page 3, paragraph 32, and Fig. 1, element 110).  
Belani in view of Traasdahl, Shah, and Ayoub does not explicitly disclose an event is inferred based on location data of a device, wherein the location data of the device is indicative of the event.  
In a related art, Horvitz does disclose an event is inferred based on location data of a device, wherein the location data of the device is indicative of the event (device location information can be indicative of a user visiting an advertiser's particular store; page 2, paragraph 19, and page 3, paragraph 23, and with device location information; page 4, paragraph 40, and page 5, paragraph 47).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Belani, Traasdahl, Shah, Ayoub, and Horvitz by allowing location information to be utilized in making determinations about advertisements, in order to provide an improved system and method for more effectively serving advertisements by utilizing multi-step ad campaigns (Horvitz; page 1, paragraphs 1-2).

Regarding claim 7, Belani in view of Traasdahl, Shah, Ayoub, and Horvitz discloses the item of advertising content is related to a particular merchant, wherein the location data of the first device indicates that the consumer likely visited a physical store of the particular merchant (Horvitz; location information can be indicative of a user 

Claim 11, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 4.  The following additional limitations are also disclosed: 
measuring an effectiveness of the advertising campaign by connecting consumer activity (Belani; measuring effectiveness based on responses/activities of the users; page 2, paragraph 27, and page 4, paragraph 47, and page 5, paragraph 56, and page 6, paragraph 63), and advertisement exposure data from a plurality of consumers (Traasdahl; impression histories/audience records; pages 9-10, paragraph 64, and page 10, paragraphs 66 and 69).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Belani et al., US 2012/0089455 in view of Traasdahl et al., US 2013/0124309, Shah et al., US 2015/0235275, and Ayoub, US 2013/0185750, and further in view of Stukenborg et al., US 2010/0017298.

Regarding claim 21, Belani in view of Traasdahl, Shah, and Ayoub discloses all the claimed limitations of claim 1, as well as the item of advertising content is to be delivered to the first device of the consumer (Belani; delivery of the advertisement to specific user(s) based on the criteria, i.e. users from the determined target pool; page 4, 
Belani in view of Traasdahl, Shah, and Ayoub does not explicitly disclose advertising content in a particular slot that has been designated for advertising content.  
In a related art, Stukenborg does disclose advertising content in a particular slot that has been designated for advertising content (slots/spots are designated for advertisement delivery; page 2, paragraphs 24 and 26, and page 3, paragraphs 30-32).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Belani, Traasdahl, Shah, Ayoub, and Stukenborg by allowing slots to be allocated for specific advertisements, in order to provide an improved system and method for advertising scheduling and pricing, which can be optimized to facilitate efficient allocation of advertisements to spots or blocks (Stukenborg; see abstract).

Regarding claim 22, Belani in view of Traasdahl, Shah, Ayoub, and Stukenborg discloses the slot including an exclusion to prevent an entity from obtaining a second slot within a certain boundary of the particular slot (Stukenborg; restrictions can be placed on spots to prevent a certain number of advertisements from a particular industry, i.e. entity from a particular industry, in a time period, and/or the number of spots that can be allocated to a particular advertiser, i.e. entity; page 3, paragraph 34, and wherein can also restrict an advertiser, i.e. entity, from occupying a spot close to/following a spot allocated to an advertiser in a same industry; page 4, paragraph 44).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424